Robinson, J.
(concurring). Defendant appeals from a verdict of a jury and a judgment of the county court of Nelson county for $174, the price of groceries and family necessaries sold and delivered to the defendant at the request of his wife, from October 2, 1915, to March 10, 1916. The correctness of the account is not denied. It is in evidence, and it shows that the goods were necessaries for the family of defendant.
The defense is that the articles purchased were not necessaries, and that the wife did not have authority to charge them to defendant. He claims that he gave her sufficient money to run the house and care for the family. And it is true he gave her an occasional pittance of $50 or $100, but there is no claim that the groceries were not strictly necessary or that they were not furnished for the family of defendant.
Nelson worked on the Pacific coast for a good salary, and his wife represented him in caring for the house, the farm, and the family, and in charging him with necessaries for the family. She lived on his farm near Sheyenne, where the plaintiff kept a grocery store and kept poor, moneyless people from want. A wife and mother is not to be put on limited rations and treated like a dog. Defendant well deserves a severe rebuke for appealing or attempting to appeal such a case. It is a gross reflection on his manhood. The verdict is clearly right and the judgment is affirmed.